Citation Nr: 0707159	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-10 232 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than November 16, 
2001 for reinstatement of nonservice-connected pension 
benefits.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1965 to 
September 1967, and from June 1969 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 administrative decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which stopped counting the veteran's Social 
Security benefits as earned income, effective November 16, 
2001, with payments commencing December 1, 2001.  The veteran 
was scheduled for a September 2006 Board hearing, but 
withdrew this request in August 2006.

The RO denied entitlement to special monthly pension based on 
aid and attendance in April 2002.  In May 2003, the veteran 
submitted a statement regarding this claim.  This matter is 
referred to the RO.


FINDINGS OF FACT

1.  The veteran's application for reinstatement of his 
nonservice-connected pension benefits was received at the RO 
on November 16, 2001.

2.  The record contains no indication that an application for 
pension benefits was received by VA earlier than November 16, 
2001 or that VA was aware or should have been aware that the 
veteran met the income requirements for increased pension 
eligibility prior to that date.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 16, 
2001 for the award of nonservice-connected pension benefits, 
with payment commencing December 1, 2001, have not been met. 
38 U.S.C.A. §§ 5107, 5110, 5111 (West 2002); 38 C.F.R. 
§§ 3.31, 3.155, 3.400 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of two June 2005 VA letters.  
Specifically, in a June 2, 2005 letter, the RO notified the 
veteran of the information and evidence necessary to 
substantiate a nonservice-connected pension claim.  A June 7, 
2005 letter notified the veteran of the information necessary 
to substantiate an earlier effective date claim.  The RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency and 
that it was his responsibility to respond in a timely manner 
to VA's requests for specific information, and to provide a 
properly executed release so that VA could request the 
records for him.  The RO also notified the veteran to submit 
any evidence in his possession.  

While the notice provided to the veteran in June 2005 was not 
given prior to the first AOJ adjudication of the claim in 
January 2002, as required by 38 U.S.C.A. § 5103(a), the 
subsequent VA letters corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any 
defect with respect to the timing of the notice requirement 
was non-prejudicial.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board interprets the ruling in Dingess/Hartman as applying to 
any matter involving an award of a disability rating and/or 
an effective date for award of benefits.  While the June 7, 
2005 letter provided the veteran with notice of the laws 
regarding effective dates, neither letter provided notice of 
the laws regarding degrees of disability for any grant of 
service connection.  However, since no new disability rating 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, VA has obtained all relevant, identified, and 
available evidence.  The veteran has not referred to any 
additional, unobtained, available, relevant evidence.  
Therefore, VA has satisfied all duties to notify and assist 
the appellant.

Analysis

The veteran originally was granted entitlement to nonservice-
connected pension benefits in February 1975.  In 
administrative decisions dated from January 1976 to January 
1986, his pension benefits were stopped and reinstated based 
on his countable income, including Social Security 
Administration (SSA) payments.  In June 1995, the SSA 
informed VA that the veteran would be entitled to SSA 
benefits in June 1995.  The RO granted entitlement to 
nonservice-connected pension benefits again in August 1995, 
with payments reflecting a reduced amount based on receipt of 
SSA benefits.  

The veteran submitted a statement that was received by VA on 
November 16, 2001 that he was no longer receiving SSA 
benefits and that he wished for his nonservice-connected 
pension benefits to be increased to reflect this change.  The 
RO researched online SSA data and found that the veteran's 
SSA benefits had, in fact, been suspended effective March 
1998.  

The RO granted the veteran's request and stopped counting SSA 
benefits towards his earned income, effective November 16, 
2001, with the first increased pension payment commencing 
December 1, 2001.  The veteran appealed this action, 
contending that he was entitled to an earlier effective date 
for payments of the increased pension benefits.  
Specifically, he argued that his SSA benefits had been 
terminated since 1997.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).

With exceptions not relevant here, 'date of receipt' means 
the date on which a claim, information, or evidence was 
received in the VA.  38 C.F.R. § 3.1(r).  

Applicable regulations provide that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under laws administered 
by VA.  38 C.F.R. § 3.151.  The term 'claim' means a formal 
or informal communication in writing requesting a 
determination of entitlement (or evidencing a belief of 
entitlement) to a benefit.  38 C.F.R. § 3.1(p).

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a 
veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result 
of his or her own willful misconduct.  Basic entitlement 
exists if, among other things, the veteran's income is not in 
excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3(a)(3).

Payments of VA nonservice-connected pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable income. 38 U.S.C.A. §§ 
1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  Payments of any kind, 
from any source, shall be counted as income during the 12-
month annualization period in which received, unless 
specifically excluded. 38 C.F.R. §§ 3.271, 3.272.  In this 
case, the veteran's SSA benefits do not fall within any of 
the enumerated exclusions in the applicable criteria.  See 38 
C.F.R. §§ 3.262, 3.272.    

As noted, the RO reinstated the veteran's nonservice-
connected pension benefits on November 16, 2001, the date of 
receipt of notice from the veteran that he no longer was 
receiving SSA benefits.  Increased pension benefits payment 
started thereafter on December 1, 2001, in accordance with VA 
regulations.  See 38 C.F.R. § 3.31 (payment of monetary 
benefits may not be made for any period prior to the first 
day of the calendar month following the month in which the 
award became effective).  Thus, even though the SSA benefits 
had previously been stopped in March 1998, since the veteran 
did not notify VA of such until November 16, 2001, the RO's 
actions are proper.  

The veteran argues, nonetheless, that the RO should have 
known that his SSA benefits had stopped without him having to 
notify VA.

VA's General Counsel has addressed the question of the scope 
of any obligation imposed on the Secretary of VA under 
38 U.S.C.A. § 7722, or any other legal authority, to inform 
individuals concerning benefits to which they may be entitled 
and concluded that the statute requires VA to inform 
individuals of their potential entitlement to VA benefits 
when VA is aware or reasonably should be aware that such 
individuals are potentially entitled to VA benefits. VA 
O.G.C. Prec. Op. No. 17-95 (June 21, 1995) (published in 60 
Fed. Reg. 43,188(1995).  In this case, however, there is no 
evidence that VA had knowledge that the veteran met the 
income requirements for increased pension eligibility until 
his November 2001 application was received.  The veteran even 
indicated on a statement received by VA in August 2001 that 
he was still receiving SSA payments.  Therefore, it would be 
unreasonable to expect VA to contact the veteran and inform 
him of his potential benefits.  While VA makes every effort 
to advise veterans of their potential eligibility for 
benefits, the vast array of benefits makes it impossible for 
VA to inform every veteran or person of every possible 
potential benefit for which he might be entitled.  
Ultimately, it is the responsibility of the veteran to 
familiarize himself with all potential benefits and other 
privileges which he may be entitled to, including VA pension 
benefits.  See Hill v. Derwinski, 2 Vet. App. 451 (1991).

Even assuming that VA had a duty to advise the veteran of his 
potential entitlement to pension benefits after the 
termination of SSA income, a failure by VA to provide the 
notice required by 38 U.S.C.A. § 7722 does not provide a 
basis for awarding retroactive benefits in a manner 
inconsistent with express statutory requirements. VA O.G.C. 
Prec. Op. No. 17-95.  Andrews v. Principi, 351 F.3d 1134 
(Fed. Cir. 2003); Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 
1999).  Thus, the veteran's arguments do not provide a basis 
on which to assign an earlier effective date.  

For the reasons stated above, the Board finds that the 
appropriate effective date for the award of nonservice-
connected pension benefits is November 16, 2001 with payment 
commencing December 1, 2001.  An earlier effective date is 
not authorized by law.  The appeal is denied.




ORDER

Entitlement to an effective date earlier than November 16, 
2001 for reinstatement of nonservice-connected pension 
benefits is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


